Citation Nr: 1044472	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for glaucoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1969 to 
February 1974.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted entitlement to service connection for 
glaucoma, effective November 10, 2005, the date of the receipt of 
the claim by VA.  In a subsequent December 2006 rating decision, 
the RO increased the Veteran's initial assigned rating to 20 
percent, also effective November 10. 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
appeal.  Information concerning the VCAA was provided to the 
Veteran by correspondence dated in October 2006.

There are several reasons that this case is being remanded.

The Veteran is seeking an increased initial rating for his 
glaucoma.  As an initial matter, the Board notes that the 
Veteran's representative submitted new medical evidence and a 
waiver of jurisdiction in October 2009.  The claims file also 
contains a VA eye examination dated in May 2010, with an 
addendum dated in August 2010.  At the time of both 
examinations, the optometrist noted that the claims folder was 
not available for review.  The claims folder must be provided to 
the examiner prior to examination of the Veteran.

Furthermore, a review of both examination reports leads the 
undersigned Veterans' Law Judge to conclude that the 
examinations were not performed using the guidelines in VA's 
Disability Examination Worksheet for Eye Examinations, revised 
on January 5, 2009.  A new eye examination is ordered.

The May and August 2010 VA Eye examination reports were forwarded 
to the Board after the claims file had been transferred to the 
Board's possession.  Unfortunately, the Veteran's representative 
did not submit a waiver of agency of original jurisdiction review 
of this evidence.  As the Veteran and his representative have not 
waived agency of original jurisdiction consideration of the May 
2010 VA examination report, the case must be remanded for review 
by the AMC/RO.  See 38 C.F.R. § 20.1304(c) (2010).

During the May 2010 VA examination, the Veteran reported his last 
visual field test was at a VA clinic approximately five days 
before the examination.  However, the VA treatment records 
currently associated with the claims file are only dated to May 
2009.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

In order to afford the Veteran due process of law, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, who 
provided evaluation and/or treatment 
pertinent to his glaucoma since May 2009.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA eye 
examination to ascertain the severity of 
the service connected glaucoma.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the licensed 
optometrist or ophthalmologist for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted following 
the guidelines in VA's Disability 
Examination Worksheet for Eye Examinations, 
revised on January 5, 2009.  A copy of that 
worksheet must be provided to the examiner.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The review should 
include consideration of all evidence 
submitted since the issuance of the 
December 2006 statement of the case.  If 
the benefit sought on appeal remains 
denied, the AMC/RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
 RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


